[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT (#117)
The plaintiff was a passenger in a vehicle operated by the defendant Schmaltz. Schmaltz's vehicle was stopped at a traffic control signal behind a vehicle operated by a Robert J. Johnson who is not a defendant. The Schmaltz vehicle was then struck in the rear by a vehicle operated by the defendant Foerster. Defendant Schmaltz has now filed a motion for summary judgment asserting that there is no genuine issue of material fact with respect to his negligence.
The plaintiff has responded to a request for admissions stating that the Schmaltz vehicle was at a complete stop at the time of the collision and that it had been stopped for some time prior thereto. At her deposition, the plaintiff also testified that the Schmaltz vehicle was not moving at all in the moments prior to the collision and when asked whether there was anything the defendant did to contribute to the accident the plaintiff stated that she did not know and then stated "like I said, we were sitting at the light we were sitting still." When asked, at the deposition whether the defendant had is car under control, the plaintiff responded "as far as I know. All I know is sitting in the car and being hit." In an affidavit filed in opposition to the motion for summary judgment, the plaintiff testified that she did not see the defendant look into his rear view mirror at the time of the collision, that there were no vehicles in the right hand travel lane parallel to the motor vehicle of the defendant and that the defendant did not attempt to avoid the collision by turning or moving into the right travel lane. CT Page 7977
The plaintiff asserts that the material question of fact exists as to whether the defendant suddenly stopped his vehicle and whether he kept a proper lookout and whether he could have turned his motor vehicle so as to avoid a collision.
There is no claim or evidentiary support for a sudden stop. From all that appears from the submission by the parties, the defendant was stopped behind another vehicle at a traffic control signal when he was struck in the rear by another vehicle. Under such circumstances a verdict in favor of the plaintiff against the moving defendant could not be sustained. Accordingly, the motion for summary judgment is hereby granted.
  ___________________ RUSH, J.